

117 S686 IS: Retaining Educators Takes Added Investment Now Act
U.S. Senate
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 686IN THE SENATE OF THE UNITED STATESMarch 10, 2021Mr. Durbin (for himself, Ms. Baldwin, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to address the teacher and school leader shortage in early childhood, elementary, and secondary education, and for other purposes.1.Short titleThis Act may be cited as the Retaining Educators Takes Added Investment Now Act or the RETAIN Act.2.PurposeThe purpose of this Act is to create a refundable tax credit for early childhood educators, teachers, early childhood education program directors, school leaders, and school-based mental health services providers in early childhood, elementary, and secondary education settings that rewards retention based on the time spent serving high-need students.3.FindingsCongress finds the following:(1)The shortage of experienced, qualified early childhood educators and elementary school and secondary school teachers is a national problem that compromises the academic outcomes and long-term success of students.(2)The shortage is the result of many factors including low pay, frequent turnover in school leadership, poor teaching conditions, and inadequate teacher supports.(3)The shortage is worse in high-poverty areas where the factors contributing to the shortage are particularly acute and have an increased negative impact on teachers of color remaining in the field.(4)A child’s access to high-quality early childhood education is critical to supporting positive outcomes, and early childhood educators—(A)play an important role in setting the foundation for future learning, and (B)promote the development of vital skills, habits, and mindsets that children need to be successful in school and in life.(5)In 2019, the national median pay of early childhood educators was a mere $30,520, with many early childhood educators relying on government assistance programs such as Medicaid, the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), or the temporary assistance for needy families program established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), and struggling to provide for their own families. (6)Studies have demonstrated that well-qualified, experienced teachers are the single most important school-based element contributing to a child’s academic achievement and success.(7)In 2019, the average teacher salary in public elementary schools and secondary schools was only $64,470, which is on average 19.2 percent less than other college graduates working in non-teaching fields, and with many teachers struggling with large amounts of student loan debt. (8)An experienced, well-qualified education workforce must also be reflective of the diversity of the student body across race, ethnicity, and disability.(9)Experienced, well-qualified school leaders and school-based mental health service providers are essential for providing strong educational opportunities and services for students and promoting teacher retention through improved professional supports and teaching conditions. (10)In 2020, surveys found nearly 27 percent of educators were considering leaving teaching due to the COVID–19 pandemic, including 55 percent of teachers with more than 30 years of experience. 4.Refundable tax credit for teacher and school leader retention(a)In generalSubpart C of part IV of subchapter A of chapter 1 of subtitle A of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:36C.Teacher and school leader retention credit(a)Allowance of credit(1)In generalIn the case of an individual who is employed in a position described in paragraph (2) during a school year ending with or within the taxable year, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to the applicable amount (as determined under subsection (b)).(2)Eligible positionsThe positions described in this paragraph shall consist of the following:(A)An eligible early childhood educator.(B)An eligible early childhood education program director.(C)An eligible early childhood education provider.(D)An eligible teacher.(E)An eligible paraprofessional. (F)An eligible school-based mental health services provider.(G)An eligible school leader. (b)Applicable amount(1)In generalFor purposes of this section, the applicable amount shall be an amount determined based on the number of school years for which the individual has been continuously employed in any position described in subsection (a)(2), as follows:(A)Subject to paragraph (2), for the first year of employment, $5,800.(B)For the second continuous year of employment, $5,800.(C)For the third and fourth continuous year of employment, $7,000.(D)For the fifth, sixth, seventh, eighth, and ninth continuous year of employment, $8,700.(E)For the tenth continuous year of employment, $11,600.(F)For the eleventh, twelfth, thirteenth, fourteenth, and fifteenth continuous year of employment, $8,700.(G)For the sixteenth continuous year of employment, $7,000.(H)For the seventeenth, eighteenth, nineteenth, and twentieth continuous year of employment, $5,800.(2)First yearFor purposes of the first year of employment ending with or within a taxable year, an individual must have been so employed for a period of not less than 4 months before the first day of such taxable year.(3)Limitation based on total number of school yearsIn the case of any individual who has been employed in any position described in subsection (a)(2) for a total of more than 20 school years, the applicable amount shall be reduced to zero.(c)Inflation adjustment(1)In generalIn the case of any taxable year beginning after 2022, each of the dollar amounts in subsection (b)(1) shall be increased by an amount equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting calendar year 2021 for calendar year 2016 in subparagraph (A)(ii) thereof.(2)RoundingIf any increase determined under paragraph (1) is not a multiple of $100, such increase shall be rounded to the nearest multiple of $100.(d)Supplementing, not supplanting, State and local education funds(1)In generalA State educational agency or local educational agency shall not reduce or adjust any compensation, or any assistance provided through a loan forgiveness program, to an employee of the State educational agency or local educational agency who serves in any position described in subsection (a)(2) due to the individual's eligibility for the credit under this section.(2)MethodologyUpon request by the Secretary of Education, a State educational agency or local educational agency shall reasonably demonstrate that the methodology used to allocate amounts for compensation and for loan forgiveness to the employees described in paragraph (1) at qualifying schools or qualifying early childhood education programs ensures that employees at each qualifying school or qualifying early childhood education program in the State or served by the local educational agency, respectively, receive the same amount of State or local funds for compensation and loan forgiveness that the qualifying school or qualifying early childhood education program would receive if the credit under this section had not been enacted.(e)Information sharingThe Secretary of Education and the Secretary of Health and Human Services shall provide the Secretary with such information as is necessary for purposes of determining whether an early childhood education program or an elementary school or secondary school satisfies the requirements for a qualifying early childhood education program or a qualifying school, respectively.(f)DefinitionsFor purposes of this section—(1)ESEA definitionsThe terms elementary school, local educational agency, secondary school, and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)Eligible early childhood education program directorThe term eligible early childhood education program director means an employee or officer of a qualifying early childhood education program who is responsible for the daily instructional leadership and managerial operations of such program. (3)Eligible early childhood education providerThe term eligible early childhood education provider means an individual—(A)who—(i)has an associate’s degree or higher degree in early childhood education or a related field, or(ii)is enrolled during the taxable year in a program leading to such an associate’s or higher degree and is making satisfactory progress toward such degree, and(B)who is responsible for the daily instructional leadership and managerial operations of a qualifying early childhood education program in a home-based setting. (4)Eligible early childhood educatorThe term eligible early childhood educator means an individual—(A)who—(i)has an associate’s degree or higher degree in early childhood education or a related field, or(ii)is enrolled during the taxable year in a program leading to such an associate’s or higher degree and is making satisfactory progress toward such degree,(B)who has credentials or a license under State law for early childhood education, as applicable, and(C)whose primary responsibility is for the learning and development of children in a qualifying early childhood education program during the taxable year.(5)Eligible paraprofessionalThe term eligible paraprofessional means an individual—(A)who is a paraprofessional, as defined in section 3201 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7011),(B)who meets the applicable State professional standards and qualifications pursuant to section 1111(g)(2)(M) of such Act (20 U.S.C. 6311(g)(2)(M)),(C)whose primary responsibilities involve working or assisting in a classroom setting, and(D)who is employed in a qualifying school or a qualifying early childhood education program. (6)Eligible school-based mental health services providerThe term eligible school-based mental health services provider means an individual—(A)described in section 4102(6) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112(6)), and(B)who is employed in a qualifying school or a qualifying early childhood education program.(7)Eligible school leaderThe term eligible school leader means a principal, assistant principal, or other individual who is—(A)an employee or officer of a qualifying school, and(B)responsible for the daily instructional leadership and managerial operations in the qualifying school. (8)Eligible teacherThe term eligible teacher means an individual who—(A)is an elementary school or secondary school teacher who, as determined by the State or local educational agency, is a teacher of record who provides direct classroom teaching (or classroom-type teaching in a nonclassroom setting) to students in a qualifying school, and(B)meets applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, in the State in which such school is located and in the subject area in which the individual is the teacher of record.(9)Qualifying early childhood education program(A)In generalThe term qualifying early childhood education program means an early childhood education program, as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003), that, regardless of setting—(i)serves children who receive services for which financial assistance is provided in accordance with the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.), the Head Start Act (42 U.S.C. 9831 et seq.), or the child and adult care food program established under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766), and(ii)participates in a State tiered and transparent system for measuring program quality.(B)Special ruleNotwithstanding subparagraph (A), an early childhood program that does not satisfy the requirements of subparagraph (A)(ii) shall be deemed to be a qualifying early childhood education program until September 30, 2021, if the program—(i)satisfies all requirements of subparagraph (A) except for clause (ii) of such subparagraph, and(ii)(I) meets the Head Start program performance standards described in section 641A(a) of the Head Start Act (42 U.S.C. 9836a(a)), if applicable, or (II)is accredited by a national accreditor of early learning programs as of the date of enactment of the Retaining Educators Takes Added Investment Now Act.(10)Qualifying schoolThe term qualifying school means—(A)a public elementary school or secondary school that—(i)is in the school district of a local educational agency that is eligible for assistance under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), or(ii)is served or operated by an educational service agency that is eligible for such assistance, or(B)an elementary school or secondary school that is funded by the Bureau of Indian Education and that is in the school district of a local educational agency that is eligible for such assistance..(b)W–2 reporting of continuous employment for certain positions at qualifying early childhood
 education programs or qualifying schoolsSection 6051(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (16), by striking the period at the end of paragraph (17) and inserting , and, and by inserting after paragraph (17) the following new paragraph:(18)in the case of an employee who is employed in a position described in subsection (a)(2) of section 36C, the number of school years for which such employee has been continuously employed in any such position..(c)Conforming amendments(1)The table of sections for subpart C of part IV of subchapter A of chapter 1 of subtitle A of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following:Sec. 36C. Teacher and school leader retention credit..(2)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,.(3)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.5.Developing interagency data seriesThe Secretary of Labor, in coordination with the Secretary of the Treasury, the Secretary of Education, and the Secretary of Health and Human Services, shall—(1)develop and publish on the internet website of the Bureau of Labor Statistics a data series that captures—(A)the average base salary of teachers in elementary schools and secondary schools, disaggregated by—(i)employment in public elementary schools and secondary schools that receive assistance under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.),(ii)employment in public elementary schools and secondary schools that do not receive such assistance, and(iii)geographic region, and(B)the average base salary of early childhood educators, disaggregated by highest level of degree attained, and(2)update the data series under paragraph (1) on an annual basis.